Quinn, Chief Judge
(concurring in part and dissenting in part):
The Manual for Courts-Martial provides that all known offenses against an accused should be consolidated in one set of charges. Paragraph 32c. *656It is apparent, therefore, that the staff judge advocate intended to advise the convening authority of the earlier offense and the reasons for not including it in the Charge Sheet submitted to him for his action. Consequently, the reference to the October 1952 offense was not a mere casual comment. On the contrary, it was an integral part of the staff judge advocate’s advice and recommendation to the convening authority. Therefore, both offenses were officially before the convening authority. The fact that one was expressed in a formal specification and charge and the other was not is immaterial to our problem. The defense of condonation is not limited to instances in which a formal charge has been prepared. It is sufficient if the officer exercising general court-martial jurisdiction has “knowledge of the alleged desertion.” Manual, supra, paragraph 68/. Here, he unquestionably had such knowledge. It may be noted parenthetically that the convening authority undoubtedly regarded the first offense as a probable act of desertion because the accused’s unauthorized absence exceeded seven months and it was terminated by apprehension.
Turning to the convening authority’s action, he does not say specifically that the accused is to be restored to duty, but that is his plain intention. The offenses are, in fact, closely related. Except for a very brief interval of military control which was accomplished only by his apprehension, the accused was continuously absent from his place of duty without authority. Reasonably, therefore, the convening authority could consider both absences as essentially representing a single transaction. It is significant that in referring to the June 1953 absence, he described it, in the singular, as “the charge and specification,” but in the dismissal part of his action, he uses the plural word “charges.” The difference of phraseology suggests that he intended to dismiss both charges.
Further evidence of the convening authority’s intention that the accused be unconditionally restored to duty appears in his unqualified direction that the accused be released from confinement and that his status be determined administratively. See: AR 615-366; AR 615-368. Clearly implied in that order is a direction that the accused would not remain subject to trial “for the offenses brought to the convening authority’s attention.” Manual, supra, paragraph 68/. What was the accused to do during the time that he was not in confinement and awaiting the administrative decision as to whether he should be eliminated from the service because of his unauthorized absences ? In my opinion, the convening authority expected and, in effect, ordered that the accused be restored to duty. Therefore, the law officer erred in overruling the accused’s motion for a dismissal of the Additional Charge. Accordingly, I would set aside the findings of guilty as to that Charge.